Case 2:19-cv-21925-SRC-CLW Document 7 Filed 12/30/19 Page 1 of 2 PageID: 43



Marc D. Haefner
Eleonore Ofosu-Antwi
WALSH PIZZI O’REILLY FALANG LLP
One Riverfront Plaza
1037 Raymond Boulevard, Suite 600
Newark, New Jersey 07102
(973) 757-1100

OF COUNSEL:

J. Stephen Simms
SIMMS SHOWERS LLP
201 International Circle, Suite 250
Baltimore, Maryland 21030
(410) 783-5795

Attorneys for Plaintiff E.N. Bisso & Son, Inc.

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
___________________________________
E.N. BISSO & SON, INC.,                :
                                       : CIVIL ACTION NO.: 2:19-cv-21925-SRC- CLW
        Plaintiff,                     :
                                       : IN ADMIRALTY, Rule 9(h)
v.                                     :
                                       :
TUG LINDA LEE BOUCHARD,                :
                                       :
BARGE B-205,                           :
                                       : Electronically Filed
Their equipment and appurtenances,     :
 and freights,                         :
                                       :
    Defendants in rem.                 :
___________________________________ :

                       NOTICE OF DISMISSAL – FED. R. CIV. P. 41

       Please take notice that, settlement having been satisfactorily reached of the claims in rem

(only) asserted in this case, that E.N. Bisso & Son, Inc. (“E.N. Bisso”) pursuant to Fed. R. Civ.

P. 41 dismisses this action with prejudice, each party to bear its own respective costs and

attorneys fees.

                                                 -1-
Case 2:19-cv-21925-SRC-CLW Document 7 Filed 12/30/19 Page 2 of 2 PageID: 44



      No responsive pleadings have been filed.

Dated: December 30, 2019.

                                                  WALSH PIZZI O’REILLY FALANGA LLP

                                                  s/Marc D. Haefner
                                                  Marc D. Haefner
                                                  Eleonore Ofosu-Antwi
                                                  WALSH PIZZI O’REILLY FALANGA LLP
                                                  Three Gateway Center
                                                  100 Mulberry Street, 15th Floor
                                                  Newark, New Jersey 07102
                                                  (973) 757-1100
OF COUNSEL
J. Stephen Simms
Simms Showers LLP
201 International Circle
Baltimore, Maryland 21030
Tel: 410-783-5795
Email: jssimms@simmsshowers.com




                                            -2-
